ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-277, concluding that JACK L. WOLFF of PARSIPPANY, who was admitted to the bar of this State in 1970, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation), RPC 1.15(b) (failure to promptly deliver funds to clients or third parties), and RPC 1.15(d) and Rule 1:21-6 (record-keeping violations);
And the Disciplinary Review Board having further concluded that respondent should be required to submit quarterly trust account reconciliations to the Office of Attorney Ethics for a period of two years;
And good cause appearing; It is ORDERED that JACK L. WOLFF is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney trust account for a period two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.